DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 

Claim 1 recites that the fiber base does not contain an inorganic fiber. The cited phraseology clearly signifies a “negative” or “exclusionary” limitation for which the applicants have no support in the original disclosure. Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453.
	The insertion of the above phraseology as described above positively excludes inorganic fibers in the fiber base, however, there is no support in the present specification for such exclusions.  While the present specification is silent with respect to the use of inorganic fibers, is noted that as stated in MPEP 2173.05(i), the “mere absence of a positive recitation is not the basis for an exclusion.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nagayoshi et al (US 2004/0247847) in view of Alumina (see pages attached to previous Office Action) and Okayama et al (US 2002/0169231).

Regarding claim 1, Nagayoshi et al discloses a friction material composition manufactured by forming a composition comprising a fibrous material, i.e. a fibrous base, a binder, and a friction adjusting agent, i.e. a friction modified (Abstract and [0013]). The friction adjusting agent is a spherical secondary aggregate of activated alumina and has a diameter of 10 to 300 microns ([0014] and [0029]). It is recognized that the present claims require an average 
Alternatively, it is noted that the reference that the aggregates are formed by primary particles of activated alumina having an average particle diameter of 1 to 200 microns, overlapping the recited range of 1 to 20 microns ([0029] and [0033]). The primary particles with an average diameter more than 200 microns are less effective in exhibiting excellent adsorption characteristics and fail to reduce fading phenomenon, while primary particle average diameters less than 1 micron have considerably reduce surface are and fail to reduce fading phenomenon ([0032]). 
The reference discloses that the activated alumina -alumina ([0034]). As evidenced by Alumina, -alumina has a Moh's hardness of 8. Thus, the -alumina disclosed by Nagayoshi et al corresponds to the hard inorganic particles recited in the present claims. The amount of the alumina particles disclosed by Nagayoshi et al is 0.1 to 30 wt. %, overlapping the recited range of 5 to 20 wt. % ([0036]). The reference discloses that amounts greater than 30 wt. % excessive attaching to rotors aggravates grabbing chatter, while amounts less than 0.1 wt. %, preventing fading phenomenon is difficult ([0036]).
While the reference discloses that the composition comprises metal powders such as brass and copper, as well as copper or brass fibers, it is noted that copper or brass fibers are not required ([0038]). Thus, given that the reference does not require the presence of copper, it is clear that the amount of copper in the disclosed composition is zero (0) wt. %, within the recited range of less than 0.5 wt. %.

The reference discloses that the friction material composition comprising an optional metal powder in the amount of 1 to 20 wt. %, overlapping the recited amount of 1 to 10 wt. % ([0038]-[0040]). However, the reference does not disclose that the metal powder is an aluminum powder as recited in the present claims.
Okayama et al discloses a friction material composition comprising a fibrous base, a filler, and a metal powder, i.e. aluminum metal powder or aluminum alloy metal powder (Abstract, [0018], [0024] and [0026]-[0033]). The reference discloses that the aluminum powder has a high thermal conductivity, which enables the heat to disperse and suppress the generation heat spots ([0041]).
Given that both Nagayoshi et al and Okayama et al are drawn to friction material compositions containing, fibrous bases, binder resins and fillers, and, given that Nagayoshi et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the aluminum powder as taught by Okayama et al, it would therefore have been obvious to one of ordinary skill in the art to include aluminum metal powder in the friction material composition disclosed by Nagayoshi et al with a reasonable expectation of success.

             It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Nagayoshi et al discloses a friction material as presently claimed, it is clear that the friction material composition of the reference would be capable of performing the intended use, i.e. used with a cast iron disc rotor, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 2, the combined disclosures of Nagayoshi et al, Alumina, and Okayama et al teach all the claim limitations as set forth above. Additionally, Okayama et al discloses that the metal powder has a particle diameter of 1 to 180 microns (Abstract). It is recognized that the claims require an average particle diameter, while the reference discloses a maximum particle diameter. However, given the breadth of the range disclosed by the reference, it is the Examiner's position absent evidence to the contrary that the particle size disclosed by the reference overlaps the average particle diameter recited in the present claims. The reference discloses that diameters less than 1 micron, the material manufacturing process becomes complicated and high is cost, 
	Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the particle diameters of the aluminum disclosed in Okayama et al in the friction material composition disclosed by Nagayoshi et al in order to control the high cost of production and control the undesirable phenomenon to that when metal fiber is added with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 6/1/2021 have been fully considered but they are not persuasive. 

Applicants point to the C.F.R. 1.132 Declaration filed on 6/1/2021 as evidence supporting their position that ordinary friction material in related patent applications are based on cast iron rotors, and if not, then the application states that the particular type of disc rotor for the friction material to be utilized. However, while the Declaration states that the majority of the disc rotors mounted on passenger vehicles are cast iron rotors and one of ordinary skill in the art would identify the difference when the material is aluminum, it should be firstly noted that the Declaration only provides this as a conclusionary statement with no evidence, i.e. data supporting this position. 
Secondly, it is significant to note that as discussed in the previous Office Action, while Okayama discloses a friction material composition that can be used in an aluminum disc rotor, and Nagayoshi et al discloses that the friction material is utilized with a disc rotor, Nagayoshi et al does not disclose the type of disc rotor. That is, the reference does not 
Thirdly, as discussed in the previous Office Action, the recitation in the claims that the friction material composition is “used with a cast iron disc rotor” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Nagayoshi et al discloses a friction material as presently claimed, it is clear that the friction material composition of the reference would be capable of performing the intended use, i.e. used with a cast iron disc rotor, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
In the instant case, the Declaration does not demonstrate that the aluminum powder disclosed by Nagayoshi et al cannot be utilized in the friction material composition disclosed by Okayama or that the friction material composition obtained by the combined disclosures of Okayama and Nagayoshi et al cannot be utilized with a cast iron disc rotor. Absent such evidence, the Examiner’s position remains given that Nagayoshi et al discloses a friction material as presently claimed, it is clear that the friction material composition of the reference would be capable of performing the intended use, i.e. used with a cast iron disc rotor, presently claimed as 

Applicants argue that one of ordinary skill in the art would not reach the invention that selectively requires that aluminum fiber and aluminum alloy fiber by referring to Okayama’s invention which requires that the metal fibers are never contained. However, firstly it is noted that the instantly claimed invention requires that one or any combination of two or more metal selected in from the group consisting of aluminum particle, aluminum fiber, alloy particle mains containing aluminum, and allow fiber mainly containing aluminum. Thus, while reciting alloy or aluminum fibers, the claims also encompass aluminum alloy or aluminum particles. In other words, the instantly claimed friction material composition is not only limited to aluminum alloy or aluminum fibers.
Secondly, while Paragraph [0035] of Okayama discloses that the aluminum is utilized in place of metal fiber, it is significant to note that the reference discloses the use of organic fibers such as aramid fibers. Furthermore, Nagayoshi et al does not require metal fibers to be present in the disclosed friction material composition. Rather, the reference discloses a variety of fibers including metallic fibers such as brass fibers and steel fibers, as well as non-metallic fibers such as aramid fibers. 
Furthermore, it is significant to note that Paragraph [0040] of Nagayoshi et al discloses that the friction material composition comprises an optional metal powder. Given that both references disclose friction material compositions comprising organic fibers such as aramid fibers and given by Nagayoshi et al discloses a friction material composition comprising an optional metal powder, it is the Examiner’s position that there is nothing within the scope of 

Applicants argue that Okayama requires inorganic fibers which are excluded from the instantly amended claims.  However, firstly it is noted that as set forth in the rejections above, the primary reference, Nagayoshi et al discloses a friction material composition which does not require inorganic fibers from the fibrous base. Secondly, it is noted that while friction material composition disclosed by Okayama requires inorganic fibers, the reference is only used as teaching reference in order to teach the benefits of aluminum powder. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).

Applicants argue that Okayama discloses that the friction material is used for an aluminum disc rotor and not for a cast iron disc rotor which makes the friction material design entirely different. However, firstly it is noted that while Okayama discloses a friction material composition that can be used in an aluminum disc rotor, Nagayoshi et al does not disclose the type of disc rotor, i.e. the reference does not disclose if the rotor is cast iron or aluminum. Accordingly, there does not appear anything in Nagayoshi et al that prohibits the composition from being modified by the inclusion of aluminum powder as disclosed by Okayama. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767